EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Niemann on 2/18/21 with additional follow up on 2/19/21.

The following lists all claims, including amendments. This listing replaces all prior versions of the claims. 

1.	(Currently Amended) A method comprising:
receiving, at a first computing device, user input to position an item listed by an online three-dimensional storefront  into a pluggable slot of a plurality of a same size and form as defined by a specification of the online three-dimensional storefront;
storing a three-dimensional representation of the item in a database associated with the online three-dimensional storefront and associating the three-dimensional representation of the item with the pluggable slot;
accessing the three-dimensional representation of the item from the database associated with the online three-dimensional storefront;
generating a first software unit that corresponds to the three-dimensional representation of the item;
generating a second software unit that corresponds to the online three-dimensional storefront that is pluggable to include the three-dimensional representation of the item corresponding to the first software unit;

receiving additional input, at the first computing device, to move the item from the pluggable slot to a different pluggable slot of the plurality of pluggable slots of the online three-dimensional storefront; and
responsive to the additional input, moving the item from the pluggable slot to the different pluggable slot of the plurality of pluggable slots of the online three­dimensional storefront such that the user interface generated for display at the second computing device is modified to display the three-dimensional representation of the item plugged into the different pluggable slot of the online three-dimensional storefront.

2.	(Original) The method of claim 1, wherein the three-dimensional representation of the item is a 360-degree video of the item.

3.	(Previously Presented) The method of claim 2, further comprising receiving a file that includes the 360-degree video of the item, wherein the generating of the first software unit is based on the file that includes the 360-degree video of the item.

4.	(Previously Presented) The method of claim 1, further comprising receiving a file that includes a two-dimensional representation of the item, and wherein the method further comprises generating the three-dimensional representation of the item based on the file that includes the two-dimensional representation of the item and additional data pertaining to the item.

5.	(Previously Presented) The method of claim 1, further comprising:

receiving the three-dimensional representation of the item, wherein the received three-dimensional representation of the item is generated based on the provided specification of the one or more parameters.

6.	(Previously Presented) The method of claim 5, further comprising accessing, at the database, one or more parameters that correspond to one or more dimensions of the pluggable slots of the online three-dimensional storefront, wherein the causing execution of the second software unit includes rendering the online three-dimensional storefront including the pluggable slots for receiving the one or more three-dimensional representations of the one or more items based on the one or more parameters that correspond to the one or more dimensions of the pluggable slots of the online three-dimensional storefront.

7.	(Canceled)

8.	(Currently Amended) The method of claim 1, wherein the item is a first item, the method further comprising:
receiving a request to display existing three-dimensional representations of a second item;
accessing, at the database, a particular software unit that corresponds to an existing three-dimensional representation of the second item;
causing an execution of the particular software unit at the first computing device, the causing of the execution resulting in a display of the existing three-dimensional representation of the second item in a further user interface on the first computing device;
receiving, from the first computing device, a selection of the existing three­dimensional representation of the second item; and
first computing device.

9.	(Currently Amended) The method of claim 8, wherein the pluggable slot is a first pluggable slot, and wherein the generating of the user interface on the first computing device is further based on causing an execution of the particular software unit at the first computing device, the causing of the execution of the particular software unit resulting in a display, in the user interface of the first computing device, of the existing three­dimensional representation of the second item plugged into a second pluggable slot of the pluggable slots of the online three-dimensional storefront.

10.	(Previously Presented) The method of claim 8, wherein the receiving the selection of the existing three-dimensional representation of the second item includes:
receiving a request to modify one or more attributes of the three-dimensional representation of the second item; and
modifying, based on the request to modify, the one or more attributes of the three-dimensional representation of the second item in a data structure associated with the three-dimensional representation of the second item.

11.	(Currently Amended) The method of claim 8, wherein the existing three-dimensional representations of the second item are associated with one or more versions, wherein the receiving of the selection of the existing three-dimensional representation of the second item includes receiving a selection of a particular version of the existing three-dimensional representation of the second item from one or more versions associated with the existing three-dimensional representation of the second item, and wherein the associating of the particular software unit with the identifier of the first computing device includes associating a particular software unit version that corresponds to the first computing device.

12.	(Previously Presented) The method of claim 1, further comprising:
receiving a request to modify an orientation of the pluggable slots; and
modifying, based on the request to modify, an orientation attribute of the pluggable slots in a data structure associated with the online three-dimensional storefront.

13.	(Currently Amended) The method of claim 1, further comprising:
receiving an identifier of an attribute associated with a plurality of items associated with a plurality of three-dimensional representations of the plurality of items including the three-dimensional representation of the item, and a sort request to sort the plurality of three-dimensional representations of the plurality of items;
sorting the plurality of three-dimensional representations of the plurality of items based on the identifier of the attribute associated with the plurality of items, the sorting resulting in a sorted plurality of three-dimensional representations of the plurality of items; and
causing a display of the sorted plurality of three-dimensional representations of the plurality of items in the online three-dimensional storefront displayed in the user interface of the first computing device.

14.	(Canceled)

15.	(Currently Amended) A system comprising:
one or more hardware processors; and
a machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
listed by an online three-dimensional storefront into a pluggable slot of a plurality of pluggable slots of [[an]] the online three-dimensional storefront, wherein each of the plurality of pluggable slots of the online three-dimensional storefront are configured with a same size and form as defined by a specification of the online three-dimensional storefront;
storing a three-dimensional representation of the item in a database associated with the online three-dimensional storefront and associating the three-dimensional representation of the item with the pluggable slot;
accessing the three-dimensional representation of the item from the database associated with the online three-dimensional storefront and generating a first software unit that corresponds to the three-dimensional representation of the item;
generating a second software unit that corresponds to the online three­dimensional storefront that is pluggable to include the three-dimensional representation of the item corresponding to the first software unit; and
generating a user interface for display at a second computing device that is remote from the first computing device by causing execution of the first software unit and the second software unit, the user interface including the three-dimensional representation of the item plugged into the associated pluggable slot of the online three-dimensional storefront, wherein the configuring the plurality of pluggable slots with the same size and form defined by the specification enables movement of the three­dimensional representation of the item from the pluggable slot to a different pluggable slot of the plurality of pluggable slots of the online three-dimensional storefront without modifying the size of the three-dimensional representation of the item.

16.	(Canceled)

17.	(Canceled)

18.	(Canceled)

19.	(Canceled)

20.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a first computing device 
receiving, at the first computing device, user input to position an item listed by an online three-dimensional storefront  into a pluggable slot of a plurality of pluggable slots of the online three-dimensional storefront, wherein each of the plurality of pluggable slots of the online three-dimensional storefront have a same size and form as defined by a specification of the online three-dimensional storefront;
storing a three-dimensional representation of the item in a database associated with the online three-dimensional storefront and associating the three-dimensional representation of the item with the pluggable slot;
accessing the three-dimensional representation of the item from the database associated with the online three-dimensional storefront;
generating a first software unit that corresponds to the three-dimensional representation of the item;
generating a second software unit that corresponds to the online three-dimensional storefront that is pluggable to include the three-dimensional representation of the item corresponding to the first software unit;
generating a user interface for display at a second computing device that is remote from the first computing device by causing execution of the first software unit and the second software unit, the user interface including the three-dimensional representation of the item plugged into the associated pluggable slot of the online three-dimensional storefront;
receiving additional input, at the first computing device, to move the item from the pluggable slot to a different pluggable slot of the plurality of pluggable slots of the online three-dimensional storefront; and
responsive to the additional input, moving the item from the pluggable slot to the different pluggable slot of the plurality of pluggable slots of the online three-dimensional storefront such that the user interface generated for display at the second computing device is modified to display the three-dimensional representation of the item plugged into the different pluggable slot of the online three-dimensional storefront.







21.	(Previously Presented) The method of claim 1, wherein the pluggable slots are configured to be plugged or unplugged with different three-dimensional representations of items.

22.	(Previously Presented) The method of claim 1, wherein the online three-dimensional storefront corresponds to an online store associated with a seller of one or more items.

23.	(Canceled)

24.	(Canceled)

25.	(Previously Presented) The method of claim 1, wherein the user input includes a two-dimensional representation of the item, and wherein the method further comprises generating the three-dimensional representation of the item based on the two-dimensional representation of the item.

26.	(Canceled)

27.	(Canceled)

28.	(Canceled)

29.	(Canceled)

30.	(Previously Presented) The method of claim 1, wherein the input and the additional input comprises drag and drop input, and wherein the first computing device is associated with an administrator of the online three-dimensional storefront.

31.	(Previously Presented) The method of claim 1, further comprising, responsive to the additional input updating the user interface to include the three-dimensional representation of the item plugged into the different pluggable slot of the online three-dimensional storefront.

32.	(Previously Presented) The method of claim 1, wherein each pluggable slot has a 3D appearance and is the same form and size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144